 


110 HR 3241 RH: To clarify the amount of loans to be guaranteed under title XVII of the Energy Policy Act of 2005, and for other purposes.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 196
110th CONGRESS 1st Session 
H. R. 3241
[Report No. 110–309, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Mr. Boucher (for himself and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

August 3, 2007
Reported from the Committee on Energy and Commerce


August 3, 2007
Committee on Science and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To clarify the amount of loans to be guaranteed under title XVII of the Energy Policy Act of 2005, and for other purposes. 
 
 
1.Amount of loans guaranteedSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended— 
(1)by amending subsection (c) to read as follows: 
 
(c)Amount 
(1)Percentage of project costA guarantee by the Secretary shall not exceed an amount equal to 80 percent of the project cost of the facility that is the subject of the guarantee, as estimated at the time at which the guarantee is issued, and shall be no less than the minimum amount determined by the Secretary to be likely to attract nonguaranteed investment adequate to capitalize the project. 
(2)Percentage of loanSubject to paragraph (1), the Secretary may guarantee up to 100 percent of any loan or other debt obligation of the borrower to fund an eligible project, and may not issue a rule or regulation establishing a lower percentage limit. ; and 
(2)by adding at the end the following new subsection: 
 
(k)WagesNo loan guarantee shall be made under this title unless the borrower has provided to the Secretary reasonable assurances that all laborers and mechanics employed by contractors or subcontractors in the performance of construction work financed in whole or in part with the loan will be paid wages at rates not less than those prevailing on similar work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). . 
2.Exclusion of categoriesSection 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the end the following new subsection: 
 
(c)Exclusion of categoriesNo appropriation authorized pursuant to this section may exclude any category of eligible project described in section 1703. . 
 

August 3, 2007
Committee on Science and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
